Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2022 has been entered. 
New claims 15-17 have been received and considered by Examiner. 
EXAMINER'S AMENDMENT  
An examiner's amendment to the record appears below. Should the changesand/or additions be unacceptable to applicant, an amendment may be filed as providedby 37 CFR 1.312. To ensure consideration of such an amendment, it MUST besubmitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please cancel withdrawn claims 11 and 14. Claims 11 and 14 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/3/2021. 
REASONS FOR ALLOWANCE 
Claims 1-2, 5-10, 12-13, and 15-17 are allowed. Among those, claim 1 is the only independent claim. 
The claims are allowed in view of Applicant's amendments and arguments submitted with the response on 6/30/2022.  The examiner has reviewed the remarks submitted 6/30/2022 and the declaration under 37 CFR 1.132 by Mr. Jin Nakamura (“the Nakamura Declaration”) and found the arguments presented persuasive.
The following is an examiner's statement of reasons for allowance: 
The prior art references of record, alone or in combination, do not teach or fairly suggest a multilayered container defined by the layer structural and compositional limitations in the specific manner as instantly claimed (in claim 1), which container calls for a specific tri-layer structure comprising a polyester layer as the innermost layer, a polyamide layer as the intermediate layer, and a polyester as the outermost layer; wherein the polyamide layer is of a very specific polyamide resin as so defined.  Further, the instantly claimed container has to meet a series of very specific layer thickness requirements in combination as so defined, in particular, when an overall thickness of the container is 100%, the intermediate polyamide layer must be present from a position of 5 to 35% from an inner surface, and a thickness of the intermediate polyamide layer is from 1 to 15%; and a ratio of the thickness of the innermost polyester layer to the outermost polyester layer (innermost layer/outermost layer) is from 7/83 to 34/56.
The examiner is persuaded by the remarks (Remarks, pages 8-11) submitted 6/30/2022 and the declaration under 37 CFR 1.132 by Mr. Jin Nakamura (“the Nakamura Declaration”) that a tri-layer structure container having the instantly claimed layers configuration and having a specific thickness ratio of an inner polyester layer and outer polyester layer in the range of 7/83 to 34/56 shown unexpected results in delamination resistance and improved oxygen barrier properties. The instantly claimed tri-layer container is not taught nor obvious to one of ordinary skill in the art by the documents, taken alone or in combination, therefore, the claimed invention is found allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAN LAN/Primary Examiner, Art Unit 1782